Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Zacharie K. Kengne appeals a district court order dismissing his complaint as frivolous. We have reviewed the record and agree with the district court that Kengne’s complaint and his other filings are difficult to distill and do not contain a claim under the constitution, laws or treaties of the United States. Accordingly, we dismiss the appeal as frivolous. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.